Title: Sunday 26th.
From: Adams, John Quincy
To: 


       Their were three Carriages all drawn by Mules, two at each carriage and each carriage carries two persons except one which carries three. The three servant’s Andrew Mr. Allen’s, John Mr. Dana’s, and Stevens My Pappa’s rode a Mule back as also did our Guide whose name is Martin, Mr. Lagoanere rode on a horse belonging to him. And thus equipped our caravan set out. In the first carriage was Mr. Allen and Sammy Cooper. One of their Mules had near a Hundred little bells tied round it’s neck. Next Mr. Dana, and Mr. Thaxter, one of theirs had some bells but not many. And lastly My Pappa, brother Charles and Myself. Neither of our Mules had any bells. We pass’d I beleive almost 20 crosses. We came about 3 leagues and a half good way and the other half a league was very bad and muddy. I forgot to say that our first stage was 12 Miles off of Corrunna; at about 7 o clock we arrived at a village call’d Betancos. We found a place to lodge for once not among the Mules, however I beleive that we sha’nt have that to boast of long. This city of Betancos otherwise Betanzos was formerly the Capital of the province of Galicia which is to this day call’d the Kingdom of Galicia. We have right against our lodgings a large Church. This also is the place where the archives otherwise call’d records of this province are kept at present.
      